DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/803,697, filed on 07/24/2014.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/14/2019 and 01/22/2021.  An initialed copy is attached to this Office Action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 1. 
s 1-11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,216,003. This is a statutory double patenting rejection.

Application 16/683,792
Patent 10/216,003
1. A lens moving apparatus comprising:  a housing; a bobbin disposed in the housing; a first magnet disposed on the housing; a coil disposed on the bobbin; an elastic member comprising an outer frame coupled to the housing, an inner frame coupled to the bobbin, and a connection portion connecting the outer frame and the inner frame; and a damper disposed between the housing and the connection portion; wherein the connection portion comprises a first end connected to the outer frame and a second end connected to the inner frame, wherein the damper is disposed at a position closer to the first end of the connection portion than the second end of the connection portion, wherein the damper is spaced apart from the first and second ends of the connection portion, and, wherein the damper is spaced apart from the inner frame.
1. A lens moving apparatus comprising:  a housing; a bobbin disposed in the housing; a first magnet disposed on the housing; a coil disposed on the bobbin; an elastic member coupled to the bobbin and the housing and comprising an inner frame coupled to the bobbin, an outer frame coupled to the housing, and a connection portion connecting the inner frame and the outer frame; and a damper disposed between the housing and the connection portion of the elastic member; wherein the connection portion comprises a first connection portion and a second connection portion, wherein the damper comprises a first damper and a second damper, wherein the first connection portion comprises a first end coupled to the outer frame of the elastic member and a second end coupled to the inner frame of the elastic member, wherein the first damper is disposed at a position closer to the first end of the first connection portion than to the second end of the first connection portion, wherein the first damper is disposed at a position closer to the outer frame of the elastic member than to the inner frame of the elastic member, and wherein the first damper is spaced apart from the inner frame of the elastic member.


Claims 2-11 are rejected as depending from independent rejected claim 1.

Allowable Subject Matter
Claims 12-20 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a lens moving apparatus having all the claimed features of applicant's instant invention, specifically including: in claim 12, an elastic member comprising an outer frame coupled to the housing, an inner frame coupled to the bobbin, and a connection portion connecting the outer frame and the inner frame; and a damper disposed between the housing and the connection portion; wherein the outer frame comprises a first hole coupled to the housing, wherein the first hole is closer to the first end of the connection portion than the second end of the connection portion, and wherein the damper is disposed at a position closer to the first hole of the outer frame than the second end of the connection portion and in claim 17, an elastic member comprising an outer frame coupled to the housing, an inner frame coupled to the bobbin, and a connection portion connecting the inner frame to the outer frame; wherein the inner frame comprises a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872